Citation Nr: 0620128	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle injury, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2001 to June 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Hartford, Connecticut 
Regional Office (RO) which continued the 20 percent 
evaluation of the veteran's service connected residuals of a 
right ankle injury.  

In January 2006 the Board remanded the claim for further 
development.  The January 2006 remand also referred to the RO 
the issues of entitlement to service connection for reflex 
dystrophy syndrome or CPRS-Type 1 and an inferred claim for a 
total rating based on individual unemployability.  The record 
does not reflect adjudication of these issues and they are 
again referred to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its previous remand the Board requested that the veteran 
be afforded a new examination.  

The examiner was asked, among other things, to express 
opinions as to the severity of the right ankle disability, 
and whether any effective function remained other than that 
which would be equally well served by amputation with 
prosthesis in place.  The Board explained that these findings 
were needed to rate the disability in accordance with the 
rating schedule.  The examiner did not provide these 
opinions.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Accordingly, the case is REMANDED for the following:

1.  Refer the claims folder to the 
examiner who provided the January 2006 
examination.  The examiner should review 
the claims folder and provide opinion as 
to the severity of the right ankle 
disability and as to whether any right 
foot function remains other than that 
which would be equally well served by 
amputation at the ankle with prosthesis 
in place.  The examiner must provide a 
rationale for the latter opinion.

2.  After ensuring that the necessary 
opinions and rationale have been 
obtained, re-adjudicate the claim.  If 
the claim is not completely granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




